        Case 2:21-cv-00035-AKK Document 5 Filed 02/05/21 Page 1 of 6                   FILED
                                                                              2021 Feb-05 AM 11:06
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ODETHEA NICHOLS,          )
                          )
    Plaintiff,            )
                          )
                          )                 CIVIL ACTION NO.:
v.                        )                 2:21-CV-00035-AKK
                          )
PUBLIC SUPERMARKETS, INC. )
ET AL.,                   )
                          )
    Defendants.           )
                          )

  PLAINTIFF ODETHEA NICHOLS’ OPPOSED MOTION TO REMAND

      Plaintiff, Odethea Nichols (“Nichols”), respectfully moves this Honorable

Court, pursuant to 28 U.S.C. § 1447(c), to remand this action to the Circuit Court

of Jefferson County, Alabama, in which it was originally filed.       Remand is

appropriate because the subject action was not removed within thirty (30) days of

service of the original Complaint and the “other paper” basis for removal is

inapplicable to the case.    In addition, Defendant Publix Supermarkets, Inc.

(“Publix”) has not met its burden of proof that the amount in controversy exceeds

$75,000.00. In further support of this motion, Nichols respectfully shows unto the

Court as follows:
           Case 2:21-cv-00035-AKK Document 5 Filed 02/05/21 Page 2 of 6




I.    INTRODUCTION

       On Sunday, July 26, 2020, Nichols was a customer and business invitee of

Publix Supermarkets, Inc. (“Publix”). While shopping after church at Publix,

Nichols slipped and fell on a slippery substance on the floor in the aisle near the

deli counter. Nichols asserts claims for negligence only against Publix, with no

claim for punitive damages.



II.   ARGUMENT

      A.      Remand is proper because more than 30 days has passed since
              Defendant was served with initial pleadings

      Nichols filed a premises liability Complaint for negligence (only) in the

Circuit Court of Jefferson County, Alabama against Publix on September 14, 2020.

(Doc. 1-1). On September 22, 2020, Publix was served with the Complaint. (Doc.

1-2). On October 5, 2020, Publix filed an Answer in the Jefferson County Circuit

Court. (Doc. 1-3). More than 90 days later, Publix filed a Notice of Removal to

Federal Court. (Doc. 1). Publix asserts they have removed the case now because of

receipt of “other paper” from which it was first ascertainable that the case was

removable. The issue before this Honorable Court has previously been addressed

by the District Court of the Southern District of Alabama regarding removal and

remand based upon “other paper”.




                                        2
         Case 2:21-cv-00035-AKK Document 5 Filed 02/05/21 Page 3 of 6




      In Holloway v. Morrow, Civil Action 07-0839-WS-M, 2008 WL 401305

(S.D. Ala. Feb. 11, 2008), a premises liability action was asserted against Wal-

Mart in Dallas County, Alabama. (Attached as Exhibit A). Unlike the instant case,

where only a negligence claim was brought, the Plaintiff in Holloway also asserted

a wantonness claim and a claim for punitive damages. There is no claim for

punitive damages in the subject case. Additionally, in Holloway, it was asserted

that Plaintiff had sustained “severe and permanent injuries.” In the instant case,

Nichols only alleges a “possible permanent injury.”            Nichols has treated

conservatively, and subrogable medical bills total $7,049.99. (Attached as Exhibit

B, subrogation lien letter).

      Further, in Holloway, the Court correctly noted that “removal statutes must

be construed narrowly, with all doubts resolved in favor of remand. Federal Courts

are obligated to strictly construe the statutory grant of diversity jurisdiction.” In

analyzing the “other paper” issue, the Court noted that the other paper must take a

case from non-removal to removable. If the other paper did not take the case from

non-removable to removable, the removable must have been filed within 30 days

of receipt of the initial pleadings by the defendant. Therefore, it appears the issue

before this Honorable Court is whether the case is removable, as Publix did not

remove within 30 days of receipt of the initial pleadings. Instead, Publix focuses




                                         3
         Case 2:21-cv-00035-AKK Document 5 Filed 02/05/21 Page 4 of 6




on discovery responses. There is nothing in Nichols’ discovery responses to show

the case has gone from non-removable to removable.

      As in the instant case, the Court in Holloway noted that the “more pertinent

question, however, is whether the other paper exception has any bearing at all here.

If Wal-Mart was on notice of the purportedly removable nature of this action prior

to the discovery responses, then the ‘other paper’ is inapplicable.” This is exactly

the situation before this Honorable Court. As in Holloway, “the fundamental

problem facing Walmart (here Publix), is that the discovery responses shed no

more light on the removability of this action than the complaint did.” In Holloway,

the Court correctly held that Plaintiff’s Motion to Remand was due to be granted

and the case remanded to the Dallas County Circuit Court.

      Further, in Holley v. Madison Industries, Inc. of Georgia, No. 4:12-CV-

2243-VEH, 2012 WL 3771909 (N.D. Ala. Aug. 27, 2012) the court noted “because

the jurisdiction of Federal Court is limited, the 11th Circuit Court of Appeals favors

cases that have been removed where federal jurisdiction is not absolutely clear.”

(Attached as Exhibit C). In the instant case, Nichols, a nurse at UAB Hospital,

slipped and fell, injuring herself while shopping at Defendant Publix.           The

allegations in the original complaint have stayed the same. There has been no

“other paper” to change the removability of this case.




                                          4
         Case 2:21-cv-00035-AKK Document 5 Filed 02/05/21 Page 5 of 6




       Defendant Publix chose not to remove the case when initially served on

September 22, 2020. Over the past four months, the parties have exchanged

discovery and issued subpoenas.      Nichols is currently receiving conservative

medical treatment for hip and has $7,049.99 in subrogable medical bills. The

Jefferson County Circuit Court set the case for a jury trial on December 6, 2021.

       Further, Defendant Publix has not met its burden of proof of demonstrating

that the amount in controversy exceeds $75,000.00.



III.   CONCLUSION

       For the foregoing reasons, Plaintiff Nichols respectfully requests that this

Court to Remand this action to the Circuit Court of Jefferson County Alabama for

defect in removal under 28 U.S.C. § 1447(c) and for lack of subject matter

jurisdiction.



Dated: February 5, 2021                      Respectfully submitted,


                                             /s/ Roger K. Fuston
                                             Roger K. Fuston (ASB-4456-u84r)
                                             Attorney for Plaintiff Odethea Nichols



OF COUNSEL:
The Law Offices of Roger King Fuston
600 Luckie Drive, Suite 300


                                         5
        Case 2:21-cv-00035-AKK Document 5 Filed 02/05/21 Page 6 of 6




Birmingham, AL 35223
Telephone: (205) 977-9915
Facsimile: (205) 977-9799
Email: roger@rogerkinglaw.com




                         CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by
filing the same with CM/ECF, or, if the party served does not participate in
electronic filing, by U.S. First Class Mail, hand delivery, fax or email on this the
4th day of February, 2021:
Travis L. Keith, Esq.
Gaines Gault Hendrix, PC
361 Summit Blvd, Suite 200
Birmingham, AL 35243
Attorney for Defendant

                                             /s/ Roger K. Fuston
                                             OF COUNSEL




                                         6
